U.S. Department of Justice

Federal Bureau of Prisons
Federal Correctional Institution

 

 

Office of the Warden Milan, MI 48160

April 1, 2020

MEMORANDUM FOR FCI MILAN INMATES

FROM: sop Siem ae arden

SUBJECT: Stay in Shelter

As a result of the increase in COVID-19 cases throughout the United States and the
state of Michigan, FCI Milan will be implementing a “Stay in Shelter” for 14 days in order
to help mitigate the spread of the virus. It should be stressed this is not punitive but
rather a nation-wide effort and response to a public health emergency. During this
time, you will be given access to medical care, showers, phone and email in small
groups at designated times, on a limited basis. Meals and limited commissary will be
delivered to the housing units and some inmate workers will be utilized on an as
needed basis. Also, inmates with an imminent court deadline should work through their
Unit Team for access to the law library. Please note specific guidance on all the above
will be forthcoming and available for viewing on TRULINCS.

We ask that you continue to increase your sanitation and hygiene efforts in the housing
units and in your cells. You are also encouraged to avoid touching your face, wash
your hands frequently with soap and water, and practice social distancing whenever
practical.

Please share with your families there is more information about COVID-19, to include
the BOP’s COVID-19 Action Plan, on the BOP’s public website
httos://www.bop.gov/coronavirus/index.jsp. We are continually monitoring updates
locally and nationally and will share with you as the information becomes available.
Staff from various departments will be making continual rounds throughout the
institution, so please be patient and understanding as we work through this critical and
responsible “14 day, Stay in Shelter’.

Case 3:15-cr-00037 Document 1262-1 Filed 06/04/20 Page 1 of 4 PagelD #: 5828
U.S. Department of Justice

Federal Bureau of Prisons
Federal Correctional Institution
P.O. Box 9999, East Arkona Road
Milan, Michigan 48160

 

 

April 21, 2020

MEMORANDUM FOR FCI MILAN INMATES

FROM: saber ha aoe —

SUBJECT: Stay In Shelter Phase VI

As a result in the increase of COVID-19 cases throughout the United States, the BOP is
extending a “Stay in Shelter” through May 18, 2020. This is not punitive but rather a
nation-wide effort and response to a public health emergency. Effective, Monday, April
13, 2020, the Bureau has extended its movement restrictions to decrease the spread of
the virus, This extension — which applies to medical screening, limited inmate gathering,
and visitation, will remain in place until May 18, 2020, at which time the action will be
reevaluated.

e There are currently 57 inmates that have identified as having COVID-19. The
institution modified operations and “Stay in Shelter” is an effort to be proactive.

e All inmates must wear an appropriate face covering when out of cells as social
distancing of 6 feet cannot be achieved.

e During this time, you will continue to be given access to medical care, showers,
phone and email access in small groups at designated times, on a limited basis.
Meals and limited commissary will be delivered to the housing units. Some
inmate workers will be needed but it will be on a limited basis.

e Weask that you continue to increase your sanitation and hygiene efforts in the
housing unit and in your cells. Staff have increased the sanitation efforts
throughout the institution.

e You are encouraged to avoid touching your face, wash your hands frequently
with soap and water, in accordance with Centers for Disease and Control and
Prevention (CDC) guidance. Practice social distancing whenever practical.

e Please note we are looking at responsible ways to increase out of cell time, and
we continue to appreciate the cooperation and flexibility as we do everything we
can to assure the safety and security of our staff, inmates, and the general public.

Case 3:15-cr-00037 Document 1262-1 Filed 06/04/20 Page 2 of 4 PagelD #: 5829
U.S. Department of Justice

Federal Bureau of Prisons
Federal Correctional Institution

 

 

Office of the Warden Milan, MI 48160

May 15, 2020

MEMORANDUM FOR FCI MILAN INMATES

FROM: Jon Gh Fen gay >Warder

SUBJECT: COVID-19 Update

The purpose of this notification is to inform the inmate population of changes to
operations that will take place on Monday, May 18, 2020. In our continued effort to
protect the health and safety of staff and inmates during the COVID-19 pandemic, we
are closely monitoring the trends in our institution and in the community. We will
continue to monitor these trends, adjust our modified operations accordingly, and
ensure proper communication to the inmate population.

In an effort to ease restrictions and incrementally increase activity of the inmate
population, we will strategically and responsibly start to engage in programming,
recreation, and work details. We will also start to ease restrictions in order to increase
access to medical care, showers, phone, and email access. With additional time out of
your cells, however, | ask that you place an emphasis on social distancing and stay at
least six (6) feet away from other individuals and wear your issued masks when out of
your cell.

Information will continue to be shared with daily updates on the BOP’s public website
https://www.bop.gov/coronavirus/index.jsp for your families. We appreciate the
cooperation and flexibility as we do the responsible thing in making great strides to
curtail the spread of this virus. Please keep a high level of sanitation to ensure we
continue the trend in a positive direction to assure the safety and security of our staff,
inmates, and the general public.

Case 3:15-cr-00037 Document 1262-1 Filed 06/04/20 Page 3 of 4 PagelD #: 5830
U.S. Department of Justice

Federal Bureau of Prisons
Federal Correctional Institution

 

 

Office of the Warden Milan, MI 48160

May 22, 2020

MEMORANDUM FOR FCI MILAN INMATES

FROM: | Jonathsteninb ay, Ware

SUBJECT: BOP’s COVID-19 Action Plan — Phase VII

The purpose of this notification is to inform the inmate population that as of Monday,
May 18, 2020, the Director of the BOP ordered the implementation of Phase VII of its
COVID-19 Action Plan. This phase extends all measures from Phase VI, to include
measures to contain movement, and the suspension of Social/Legal visits. The Phase
VII Action Plan will remain in place through June 30, 2020, at which time the plan will be
reevaluated.

The BOP will continue to provide daily updates and information related to COVID-19 at
www.bop.gov/coronavirus/index.jsp; additional information about the agency can be
found at www.bop.gov.

Case 3:15-cr-00037 Document 1262-1 Filed 06/04/20 Page 4 of 4 PagelD #: 5831
